[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On September 11, 2000, Judge Silbert entered the following order addressing defendants' Motion to Reopen Judgment (Item No. 106).
  "The defendant waives any right to present defenses under P.B. § 17-34a."
On November 11, 2000, Judge Silbert entered the following order addressing defendants' Motion for Articulation (Item No. 112).
  "The defendant may offer evidence relating to the proper amount of damages, but not as to liability."
On October 19, 2000, defendants filed "Notice of Intent to Present Defenses" and "of their intent to contradict the allegations of the plaintiff's complaint and from this defense by means of set-offs and charge backs as set forth in Exhibit 1."
On October 23, 2000, plaintiff filed "Objection to Defendants' Notice to Present Defenses" (Item No. 115).
On November 17, 2000, Judge Silbert ordered said objection sustained.
On January 18, 2001, defendants filed "Motion to Set-Aside Motion to CT Page 3879 Re-open Judgment" (Item No. 120).
On January 20, 2001, plaintiff filed "Objection to Defendants' Motion to Set-Aside Motion to Re-open Judgment" (Item No. 126).
On January 24, 2001, plaintiff filed "Motion For Sanctions" (Item No. 125). This motion claims that defendants have knowingly continued their claim without any reasonable basis in law or fact."
Practice Book § 17-34a permits evidence "such as relates to the amount of damages," after default.
Defendants' "Notice of Intent to Present Defenses" (Item No. 113) filed October 19, 2000 "by means of set offs and charge backs" as set forth in the Exhibit was followed by "Objection to Defendants' Notice to Present Defenses" (Item No. 115). On November 17, 2000, Judge Silbert sustained this objection.
This Court issued an order correcting its January 18, 2001 order on February 23, 2001. It did not reopen it, only corrected the amount (Item No. 128).
There is presently pending "Defendants' Motion to Set-Aside Motion to Reopen Judgment" (Item No. 120) (dated and filed January 18, 2001) supported by an affidavit that "defendants have defenses to the amount of damages owed to the plaintiff."
This motion must be considered together with Defendants' Motion of Intent to Present Defenses" (Item No. 113) dated October 16, 2000.
On October 23, 2000, plaintiff filed "Objection to Defendants' Notice to Present Defenses." (Item No. 115).
Plaintiff again recites in Paragraph 9 of this objection Judge Silbert's decision and recites "the defendant waives any right to present defenses under § 17-34a."
On November 17, 2000, Judge Silbert sustained said objection (Item No. 115).
"Oral argument requested" by defendants is noted on the motion (Item No. 120). It is the duty of the clerk to accept pleadings properly filed and the duty of the Judge to hear same.
Hearing at 2:00 p.m., March 29, 2001, Room 7A this facility.
CT Page 3880
Reynolds, Judge Trial Referee